UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2014 Collins Alternative Solutions Fund Institutional Class (CLLIX) Class A (CLLAX) Investment Adviser Collins Capital Investments, LLC 806 Douglas Road Suite 570 Coral Gables, Florida 33134 Phone: 1-855-55-ALT-MF Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 13 SCHEDULE OF OPTIONS WRITTEN 26 SCHEDULE OF SECURITIES SOLD SHORT 27 SCHEDULE OF OPEN FUTURES CONTRACTS 30 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 31 SCHEDULE OF INTEREST RATE SWAPS 33 SCHEDULE OF TOTAL RETURN SWAPS 34 STATEMENT OF ASSETS AND LIABILITIES 36 STATEMENT OF OPERATIONS 38 STATEMENTS OF CHANGES IN NET ASSETS 39 FINANCIAL HIGHLIGHTS 40 NOTES TO FINANCIAL STATEMENTS 42 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT AND SUB-ADVISORY AGREEMENTS 59 NOTICE OF PRIVACY POLICY & PRACTICES 67 ADDITIONAL INFORMATION 68 Dear Shareholder, We are pleased to present the first fiscal half 2014 results for the Collins Alternative Solutions Fund (the “Fund”).For the six month period, the Fund returned 1.02% versus 2.74% for the Barclays US Aggregate Total Return, 8.84% for the S&P 500 Total Return and 0.61% for the HFRX Global Hedge Fund Index.Annualized volatility1 for the Fund was 3.13% versus 2.86% for the Barclays US Aggregate Total Return and 11.60% for the S&P 500 Total Return.The Fund had a beta1 to the Barclays US Aggregate Total Return of -0.13 and a beta to the S&P 500 Total Return of 0.16. Performance Overview Headline returns for the S&P 500 over the period mask a significant amount of variation and volatility in returns across different areas of the markets.For example, small caps and high growth technology and consumer names that did exceptionally well last year, saw periods of extended weakness.We were pleased that in such an environment, all of our strategies were positive.We recently added a Statistical Arbitrage strategy, bringing the total strategies deployed in the Fund to nine; no strategies were removed during the period. Our Opportunistic strategy was the top performing strategy for the past six months.This strategy is currently focused on fixed income closed-end funds that trade at a discount to their NAV.These funds benefited from a tame interest rate environment and firming credit markets.We took advantage of the favorable markets to sell out of some funds where the discounts contracted and added others that were trading at substantial discounts to their historical NAVs.Overall, yields and discounts remain attractive but we believe a more nimble approach will be rewarded going forward. Long Short Credit performed well while maintaining a defensive posture.We believe high yield, in aggregate, is not compelling at current yields, but appealing one-off situations remain.Having complete flexibility in mandate and the ability to avoid the beta sensitive names has paid off in this approach.Market Neutral benefited primarily from its equity portfolio as well as its options strategy that profited from bouts of volatility.Reinsurance was also a steady contributor as levels of natural catastrophes were low. Global Macro ended the period strong as volatility moved off historic lows in the currency and interest rate markets.Opportunistic trades in the Israeli Shekel were contributors as well as longer term shorts in the Euro and Yen.We believe the backdrop for macro investing is improving as central bank policy is beginning to go through significant divergence, as discussed further below. Arbitrage, Activism and Event Driven were moderate contributors for the period.Arbitrage benefited from shorts in “story stocks” (equities that trade with extremely high valuations) in March and April as growth stocks sold off significantly but gave back some returns when they rallied in June and August.Our Activist manager successfully replaced the majority of the board and CEO of a direct marketing company that has been poorly managed.New management is in the early days of leveraging the broad reach into households and integrating other forms of media to benefit from the scale of this underutilized asset.Event Driven benefited from select longs in the real estate sector that went through corporate changes, including a spinoff and acquisition.Gains were offset by several shorts as well as a long in a casino company that is in the process of restructuring its debts. 1 Based on daily returns from 04/30/12 (inception) through 8/31/14 3 Allocations The overall exposures in the portfolio are a function of both a top-down view of where we see the most attractive strategies and a bottom-up consideration of each individual manager’s forward-looking opportunity set and risk/reward contribution.During the period we added one new strategy, Statistical Arbitrage that uses quantitative and fundamental analysis to identify and exploit market inefficiencies and anomalies in equities.The greatest increase in exposure was to Event Driven.We continue to believe the environment for the strategy is robust as companies are increasingly looking at various options, from acquisitions to spinoffs to special dividends, to create shareholder value in this era of low top-line growth. Below are the strategy allocations as of August 31, 2014. Collins Alternative Solutions Fund Strategy Allocations as of August 31, 2014 (Unaudited) Percentages are stated as a percentage of allocated capital.Approximately 4% of assets were in unallocated cash as of September 2, 2014. Outlook We are now entering a new macro landscape that we haven’t witnessed in several years.Globally-synchronized easy monetary policy has been the fundamental backdrop for the past several years, which has had a profound impact on dampening volatility and dispersion amongst asset classes.However, we are now entering a new phase where the US is beginning to exit (albeit slowly) its extraordinarily accommodative policy while Europe and Japan are accelerating theirs.As the charts below demonstrate, we believe this should increase dispersion and volatility in the foreign exchange and interest rate markets.Historically, higher volatility and dispersion in these asset classes have created a more favorable backdrop for macro investing and we believe we may be entering into that environment, which would be favorable for our Global Macro strategy. 4 With central bank policy and economic fundamentals of developed economies beginning to diverge, dispersion and volatility in the interest rate and currency markets should rise.This has historically created a more favorable environment for macro investing. Source: BlackRock Our conviction remains high in our strategies and our allocations.We expect markets to continue to grapple with the implications of the end of QE and growth that is sub-optimal.Investing in this environment is not a one way trade like many have become accustomed to.Dispersion and volatility should increase and security selection should be more rewarded.Fortunately, for active strategies like ours that seek out idiosyncratic situations both long and short across various assets classes, the end of the beta trade may be welcome news. Sincerely, Dorothy C. Weaver Michael J. Collins Stephen T. Mason CEO President Portfolio Manager Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Diversification does not assure a profit nor protect against risk in a declining market. Fund holdings and sector allocation are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments for complete fund holdings. 5 Definitions: The Barclays US Aggregate Total Return Index is a broad base index that is often used to represent investment grade bonds being traded in United States. The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type. Most U.S. traded investment grade bonds are represented. Municipal bonds, and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues. The index includes Treasury securities, Government agency bonds, Mortgage-backed bonds, Corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy. The HFRX Global Hedge Fund Index, calculated by Hedge Fund Research, Inc., is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. Volatility (also known as standard deviation) is a measure of variation or dispersion of returns from the average return. Beta represents the correlated ratio by which the fund’s returns moves in relation to a benchmark’s returns.A positive beta means the fund’s returns move up and down in proportion to the benchmark’s returns; a negative beta means the fund’s returns move up and down in opposition to the benchmark’s returns; a zero beta means the fund’s returns move independently to the benchmark’s returns.Correlation measures the degree to which the time-varying rate of return of an investment and that of one or more benchmark investments are synchronized.CVIX Index is the Deutsche Bank Currency Volatility Index and measures the implied volatility of currency markets.MOVE Index is the Merrill Option Volatility Estimate.This is a yield curve weighted index of the normalized implied volatility on 1-month Treasury options and measures the implied volatility in the US interest rate markets. It is not possible to invest directly in an index. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Because the fund may invest in ETFs and ETNs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s and ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The value of ETN’s may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity. The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Sub-Advisers using different styles could experience overlapping security transactions. Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style. Must be preceded or accompanied by a prospectus. Distributor: Quasar Distributors, LLC. 6 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/14 - 8/31/14) for both the Institutional Class shares and for the Class A shares. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund, you will pay an initial sales charge of 5.00% when you invest.Class A shares are also subject to a contingent deferred sales charge for purchases made at the $1,000,000 breakpoint and redeemed within twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional 7 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Continued) (Unaudited) costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/14 8/31/14 3/1/14 – 8/31/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.10%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.42%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.26. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.28. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/14 8/31/14 3/1/14 – 8/31/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.20%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.56%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.97. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.98. 8 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Unaudited) The Fund seeks long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.Collins Capital Investments, LLC (the “Adviser”) believes that the Fund’s investment objective of generating long term capital appreciation through absolute (positive) returns can be achieved by utilizing various investment strategies and allocating its assets among multiple sub-advisers.The strategies utilized are similar to investment strategies traditionally employed by hedge funds.To implement these strategies each sub-adviser uses various types of securities.The allocation of portfolio holdings as of August 31, 2014 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the net unrealized appreciation (depreciation). Total Returns as of August 31, 2014 Annualized Since Inception One Year (4/30/12) Institutional Class Shares 3.86% 4.21% Barclays U.S. Aggregate Total Return Bond Index 5.66% 2.33% S&P 500 Total Return Index 25.25% 19.23% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Continued 9 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in the United States.The Barclays U.S. Aggregate Total Return Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Barclays U.S. Aggregate Total Return Bond Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Growth of $1,000,000 Investment * Inception Date 10 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2014 Since Inception One Year (7/31/13) Class A Shares (without sales charge) 3.76% 1.86% Class A Shares (with sales charge) -1.46% -2.88% Barclays U.S. Aggregate Total Return Bond Index 5.66% 4.71% S&P 500 Total Return Index 25.25% 19.77% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the inception date of the Fund’s Class A shares. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in the United States.The Barclays U.S. Aggregate Total Return Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. 11 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment * Inception Date 12 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments August 31, 2014 (Unaudited) Principal Amount Value BANK LOANS – 0.34% Lee Enterprises, Inc. 12.000%, 12/31/2022 $ $ TOTAL BANK LOANS (Cost $500,000) Shares COMMON STOCKS – 38.64% Administrative and Support Services – 2.95% Angie’s List, Inc. (a)(b) Ctrip.com International Ltd. (a)(c) Northstar Asset Management Group, Inc. (a)(b) Sotheby’s (b) Air Transportation – 0.03% AMR Corp. Escrow (a) Beverage and Tobacco Product Manufacturing – 0.11% Reynolds American, Inc. (b) Broadcasting (except Internet) – 4.41% Charter Communications, Inc. (a)(b) Liberty Interactive Corp. (a)(b) Sirius XM Holdings, Inc. (a)(b) Chemical Manufacturing – 3.48% Abbott Laboratories (b) AptarGroup, Inc. (b) Ecolab, Inc. (b) Endo International PLC (a)(c) Johnson & Johnson (b) Merck & Co., Inc. Shire PLC (c) Trinity Biotech PLC (c) XenoPort, Inc. (a)(b) Clothing and Clothing Accessories Stores – 1.00% Destination Maternity Corp. The Wet Seal, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 13 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 38.64% (Continued) Computer and Electronic Product Manufacturing – 1.28% Cisco Systems, Inc. (b) $ Harris Corp. (b) Hexcel Corp. (a) NetApp, Inc. QUALCOMM, Inc. Volcano Corp. (a)(b) Credit Intermediation and Related Activities – 1.21% Ally Financial, Inc. (a) Commerce Bancshares, Inc. (b) Ezcorp, Inc. (a)(b) Fifth Third Bancorp Nationstar Mortgage Holdings, Inc. (a) Nelnet, Inc. Ocwen Financial Corp. (a) Stonegate Mortgage Corp. (a) Data Processing, Hosting and Related Services – 0.11% Automatic Data Processing, Inc. (b) Electrical Equipment, Appliance, and Component Manufacturing – 0.28% Corning, Inc. (b) Emerson Electric Co. (b) Whirlpool Corp. Electronics and Appliance Stores – 0.10% Conn’s, Inc. (a) Fabricated Metal Product Manufacturing – 0.04% Crane Co. (b) Food Manufacturing – 0.43% General Mills, Inc. (b) Kellogg Co. (b) McCormick & Co, Inc. (b) SodaStream International Ltd. (a)(c) The accompanying notes are an integral part of these financial statements. 14 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 38.64% (Continued) Food Services and Drinking Places – 0.42% BJ’s Restaurants, Inc. (a)(b) $ Bob Evans Farms, Inc. McDonald’s Corp. (b) Furniture and Home Furnishings Stores – 0.04% Bed Bath & Beyond, Inc. (a) Furniture and Related Product Manufacturing – 0.27% Pier 1 Imports, Inc. Select Comfort Corp. (a) Gasoline Stations – 0.05% The Pantry, Inc. (a)(b) General Merchandise Stores – 0.11% Costco Wholesale Corp. (b) Health and Personal Care Stores – 0.96% Rite Aid Corp. (a) Vitamin Shoppe, Inc. (a) Insurance Carriers and Related Activities – 2.73% Aflac, Inc. (b) Assured Guaranty Ltd. (c) Brown & Brown, Inc. (b) Hilltop Holdings, Inc. (a)(b) MetLife, Inc. The Hartford Financial Services Group, Inc. (b) UnitedHealth Group, Inc. (b) Voya Financial, Inc. (b) Machinery Manufacturing – 0.10% United Technologies Corp. (b) Management of Companies and Enterprises – 1.34% EchoStar Corp. (a)(b) The accompanying notes are an integral part of these financial statements. 15 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 38.64% (Continued) Merchant Wholesalers, Durable Goods – 0.32% Covidien PLC (c) $ Delphi Automotive PLC (b)(c) W.W. Grainger, Inc. (b) Merchant Wholesalers, Nondurable Goods – 0.51% AmerisourceBergen Corp. Sigma-Aldrich Corp. (b) Sysco Corp. (b) The Procter & Gamble Co. (b) Mining (except Oil and Gas) – 0.40% Freeport-McMoRan, Inc. Newmont Mining Corp. (b) Stillwater Mining Co. (a)(b) Miscellaneous Store Retailers – 0.09% Staples, Inc. (b) Motion Picture and Sound Recording Industries – 0.10% Time Warner, Inc. Nonstore Retailers – 3.68% eBay, Inc. (a)(b) Nutrisystem, Inc. (b) ValueVision Media, Inc. (a) Nursing and Residential Care Facilities – 1.44% Brookdale Senior Living, Inc. (a)(b) Oil and Gas Extraction – 0.13% Bill Barrett Corp. (a)(b) Endeavour International Corp. (a) Gran Tierra Energy, Inc. (a)(b) Range Resources Corp. (b) The accompanying notes are an integral part of these financial statements. 16 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 38.64% (Continued) Paper Manufacturing – 1.70% Graphic Packaging Holding Co. (a)(b) $ Rock-Tenn Co. Petroleum and Coal Products Manufacturing – 0.82% Chevron Corp. (b) Exxon Mobil Corp. (b) PBF Energy, Inc. Valero Energy Corp. (b) Plastics and Rubber Products Manufacturing – 1.01% Berry Plastics Group, Inc. (a)(b) Illinois Tool Works, Inc. (b) The Goodyear Tire & Rubber Co. (b) Primary Metal Manufacturing – 0.06% AK Steel Holding Corp. (a)(b) Printing and Related Support Activities – 0.04% RR Donnelley & Sons Co. (b) Professional, Scientific, and Technical Services – 0.19% Fluor Corp. International Business Machines Corp. Vringo, Inc. (a) Publishing Industries (except Internet) – 1.40% Microsoft Corp. (b) Oracle Corp. (b) TIBCO Software, Inc. (a) Rail Transportation – 0.11% Norfolk Southern Corp. (b) Real Estate – 0.18% Leucadia National Corp. The accompanying notes are an integral part of these financial statements. 17 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 38.64% (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.37% Apollo Global Management LLC (b) $ Eaton Vance Corp. (b) KKR & Co. LP (b) The Blackstone Group LP (b) Support Activities for Mining – 0.60% ConocoPhillips (b) Diamond Offshore Drilling, Inc. Transocean Ltd. (c) Vantage Drilling Co. (b)(c) Telecommunications – 0.46% AT&T, Inc. (b) Verizon Communications, Inc. (b) Vonage Holdings Corp. (a) Transportation Equipment Manufacturing – 1.56% Ford Motor Co. (b) General Motors Co. (b) Lockheed Martin Corp. (b) Orbital Sciences Corp. (a) Polaris Industries, Inc. (b) Tenneco, Inc. (a)(b) Tower International, Inc. (a)(b) TRW Automotive Holdings Corp. (a)(b) Utilities – 0.49% Dominion Resources, Inc. (b) EQT Corp. (b) National Fuel Gas Co. (b) Northeast Utilities (b) The Southern Co. (b) Waste Management and Remediation Services – 0.12% Waste Management, Inc. (b) The accompanying notes are an integral part of these financial statements. 18 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 38.64% (Continued) Water Transportation – 1.30% GasLog Ltd. (b)(c) $ Hornbeck Offshore Services, Inc. Wholesale Electronic Markets and Agents and Brokers – 0.11% Genuine Parts Co. (b) TOTAL COMMON STOCKS (Cost $59,197,251) Principal Amount CONVERTIBLE BONDS – 5.45% Administrative and Support Services – 0.39% CBIZ, Inc. 4.875%, 10/01/2015 (b)(d) $ Ambulatory Health Care Services – 0.50% Omnicare, Inc. 3.750%, 04/01/2042 (b) Beverage and Tobacco Product Manufacturing – 0.57% Vector Group Ltd. 3.750%, 11/15/2014 (e) Credit Intermediation and Related Activities – 0.35% Encore Capital Group, Inc. 3.000%, 07/01/2020 Merchant Wholesalers, Durable Goods – 0.37% AM Castle & Co. 7.000%, 12/15/2017 Miscellaneous Manufacturing – 0.92% Callaway Golf Co. 3.750%, 08/15/2019 Teleflex, Inc. 3.875%, 08/01/2017 Nonmetallic Mineral Product Manufacturing – 0.45% Cemex SAB de CV 3.250%, 03/15/2016 (c) The accompanying notes are an integral part of these financial statements. 19 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value CONVERTIBLE BONDS – 5.45% (Continued) Primary Metal Manufacturing – 0.53% Kaiser Aluminum Corp. 4.500%, 04/01/2015 $ $ Real Estate – 0.33% Forest City Enterprises, Inc. 3.625%, 08/15/2020 Transportation Equipment Manufacturing – 0.69% Tesla Motors, Inc. 1.500%, 06/01/2018 Water Transportation – 0.35% SEACOR Holdings, Inc. 2.500%, 12/15/2027 TOTAL CONVERTIBLE BONDS (Cost $7,375,250) CORPORATE BONDS – 7.82% Ambulatory Health Care Services – 0.68% Prospect Medical Holdings, Inc. 8.375%, 05/01/2019 (d) Beverage and Tobacco Product Manufacturing – 0.32% Carolina Beverage Group LLC 10.625%, 08/01/2018 (d) Broadcasting (except Internet) – 1.13% Cablevision Systems Corp. 5.875%, 09/15/2022 LBI Media, Inc. 10.000%, 04/15/2019 (b)(c)(d) Chemical Manufacturing – 0.32% Hexion US Finance Corp. 8.875%, 02/01/2018 Clothing and Clothing Accessories Stores – 0.49% HT Intermediate Holdings Corp. 12.000%, 05/15/2019 (d)(e) The accompanying notes are an integral part of these financial statements. 20 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 7.82% (Continued) Computer and Electronic Product Manufacturing – 0.62% Goodman Networks, Inc. 12.125%, 07/01/2018 $ $ Food Manufacturing – 0.66% Simmons Foods, Inc. 10.500%, 11/01/2017 (d) Machinery Manufacturing – 0.40% Hardwoods Acquisition, Inc. 7.500%, 08/01/2021 (d) Merchant Wholesalers, Durable Goods – 0.32% American Achievement Corp. 10.875%, 04/15/2016 (d) Merchant Wholesalers, Nondurable Goods – 0.62% Lansing Trade Group LLC 9.250%, 02/15/2019 (d) Paper Manufacturing – 0.63% Beverage Packaging Holdings II 5.625%, 12/15/2016 (c)(d) Plastics and Rubber Products Manufacturing – 0.68% Dispensing Dynamics International 12.500%, 01/01/2018 (d) Primary Metal Manufacturing – 0.62% Essar Steel Algoma, Inc. 9.375%, 03/15/2015 (c)(d) Publishing Industries (except Internet) – 0.33% Postmedia Network, Inc. 12.500%, 07/15/2018 (c) TOTAL CORPORATE BONDS (Cost $12,514,217) Shares EXCHANGE-TRADED FUNDS – 7.60% Funds, Trusts, and Other Financial Vehicles – 7.60% AllianceBernstein Global High Income Fund, Inc. Industrial Select Sector SPDR Fund (b) The accompanying notes are an integral part of these financial statements. 21 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS – 7.60% (Continued) Funds, Trusts, and Other Financial Vehicles – 7.60% (Continued) iShares 1-3 Year Credit Bond Fund (b) $ iShares Floating Rate Bond Fund (b) iShares iBoxx $ High Yield Corporate Bond Fund (b) iShares Intermediate Credit Bond Fund (b) iShares MBS Fund (b) iShares MSCI Emerging Markets Index Fund iShares MSCI Mexico Capped Fund Market Vectors Gold Miners Fund (b) PowerShares Senior Loan Portfolio (b) Putnam Premier Income Trust SPDR S&P rust (b) Technology Select Sector SPDR Fund (b) TOTAL EXCHANGE-TRADED FUNDS (Cost $11,580,390) Principal Amount MUNICIPAL BONDS – 0.54% Commonwealth of Puerto Rico 8.000%, 07/01/2035 $ Puerto Rico Sales Tax Financing Corp. 0.00% Coupon, 6.481% Effective Yield, 08/01/2054 TOTAL MUNICIPAL BONDS (Cost $837,369) Shares MUTUAL FUNDS – 14.99% Funds, Trusts, and Other Financial Vehicles – 14.99% American Capital Ltd. (a)(b) BlackRock Core Bond Trust Morgan Stanley Emerging Markets Debt Fund, Inc. NexPoint Credit Strategies Fund Nuveen Dividend Advantage Municipal Fund 3 Nuveen Quality Preferred Income Fund Nuveen Select Quality Municipal Fund Putnam Municipal Opportunities Trust Reaves Utility Income Fund Stone Ridge High Yield Reinsurance Risk Premium Fund Stone Ridge Reinsurance Risk Premium Fund Western Asset Emerging Market Income Fund, Inc. TOTAL MUTUAL FUNDS (Cost $23,311,520) The accompanying notes are an integral part of these financial statements. 22 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value PREFERRED STOCKS – 0.11% Air Transportation – 0.11% Gol Linhas Aereas Inteligentes SA (c) $ TOTAL PREFERRED STOCKS (Cost $132,592) Contracts PURCHASED OPTIONS – 1.14% Call Options – 0.05% American Capital Ltd. Expiration: November 2014, Exercise Price $16.00 37 S&P 500 Index Expiration: September 2014, Exercise Price $2,050.00 10 Expiration: September 2014, Exercise Price $2,025.00 10 Expiration: September 2014, Exercise Price $2,000.00 10 The Wet Seal, Inc. Expiration: September 2014, Exercise Price $1.00 Notional Amount Euro / Swiss Franc Expiration: October 2014, Exercise Price 1.25 Euro / U.S. Dollar Expiration: September 2014, Exercise Price 1.33 U.S. Dollar / Chinese Yuan Renminbi Expiration: January 2015, Exercise Price $6.15 TOTAL CALL OPTIONS Contracts Put Options – 1.09% iShares Russell 2000 Index Expiration: September 2014, Exercise Price $110.00 S&P 500 Index Expiration: September 2014, Exercise Price $2,000.00 10 SPDR S&P rust Expiration: June 2015, Exercise Price $160.00 50 Expiration: June 2015, Exercise Price $155.00 The accompanying notes are an integral part of these financial statements. 23 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Notional Amount Value PURCHASED OPTIONS – 1.14% (Continued) Put Options – 1.09% (Continued) British Pound / U.S. Dollar Expiration: September 2014, Exercise Price $1.70 $ Euro / British Pound Expiration: September 2014, Exercise Price $0.78 Euro / U.S. Dollar Expiration: September 2014, Exercise Price $1.31 Expiration: October 2014, Exercise Price $1.37 U.S. Dollar / Japanese Yen Expiration: January 2015, Exercise Price $107.97 U.S. Dollar / Malaysian Ringgit Expiration: October 2014, Exercise Price $3.20 U.S. Dollar / Russian Rouble Expiration: August 2015, Exercise Price $36.50 Expiration: August 2015, Exercise Price $35.00 Expiration: May 2015, Exercise Price $34.00 U.S. Dollar / Turkish Lira Expiration: September 2014, Exercise Price $2.17 Expiration: November 2014, Exercise Price $2.12 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $1,573,033) Shares REAL ESTATE INVESTMENT TRUSTS – 3.03% Educational Services – 0.25% Campus Crest Communities, Inc. Funds, Trusts, and Other Financial Vehicles – 1.17% American Capital Agency Corp Com Equity Commonwealth Newcastle Investment Corp. Real Estate – 0.19% Blackstone Mortgage Trust, Inc. Two Harbors Investment Corp. The accompanying notes are an integral part of these financial statements. 24 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS – 3.03% (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.69% American Capital Mortgage Investment Corp. $ Starwood Waypoint Residential Trust (a)(b) Telecommunications – 0.73% CyrusOne, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,838,276) MONEY MARKET FUNDS – 24.05% Fidelity Institutional Money Market Funds, Class I, 0.056% (b)(e) Goldman Sach Financial Square Funds, Institutional Class, 0.001% (b)(e) STIT – Liquid Assets Portfolio, Institutional Class, 0.051% (b)(e) TOTAL MONEY MARKET FUNDS (Cost $38,767,263) Total Investments (Cost $160,627,161) – 103.71% Liabilities in Excess of Other Assets – (3.71)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options, futures, and securities sold short. The aggregate value of these securities as of August 31, 2014 was $48,555,229. See Note 2 in the accompanying footnotes. (c) Foreign issued security. (d) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securities at August 31, 2014 was $10,172,635 which represented 6.31% of net assets. Securities issued pursuant to Rule 144A under the Securities Act of 1933 and Regulation S under the Securities Act of 1933. Such securities are deemed illiquid using procedures established by the Board of Trustees. (e) Variable rate security. The rate shown is as of August 31, 2014. The accompanying notes are an integral part of these financial statements. 25 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Options Written August 31, 2014 (Unaudited) Contracts Value CALL OPTIONS American Capital Ltd. Expiration: November 2014, Exercise Price $19.00 37 $ S&P 500 Index Expiration: September 2014, Exercise Price $1,900.00 10 Expiration: September 2014, Exercise Price $1,890.00 10 Stillwater Mining Co. Expiration: September 2014, Exercise Price $18.00 Notional Amount U.S. Dollar / Malaysian Ringgit Expiration: October 2014, Exercise Price 3.38 U.S. Dollar / Russian Rouble Expiration: October 2014, Exercise Price 40.00 — U.S. Dollar / Turkish Lira Expiration: October 2014, Exercise Price 2.50 Expiration: November 2014, Exercise Price 2.40 TOTAL CALL OPTIONS Contracts PUT OPTIONS American Capital Ltd. Expiration: November 2014, Exercise Price $13.00 74 Stillwater Mining Co. Expiration: September 2014, Exercise Price $19.00 Vitamin Shoppe, Inc. Expiration: September 2014, Exercise Price $40.00 Notional Amount Euro / Swiss Franc Expiration: October 2014, Exercise Price 1.199 U.S. Dollar /Japanese Yen Expiration: January 2015, Exercise Price 90.00 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums Received $475,359) $ The accompanying notes are an integral part of these financial statements. 26 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short August 31, 2014 (Unaudited) Shares Value COMMON STOCKS Acuity Brands, Inc. $ AM Castle & Co. Amazon.com, Inc. Amedisys, Inc. American Airlines Group, Inc. Applied Industrial Technologies, Inc. ARIAD Pharmaceuticals, Inc. athenahealth, Inc. AvalonBay Communities, Inc.(1) Black Diamond, Inc. Blackbaud, Inc. Callaway Golf Co. CarMax, Inc. Casey’s General Stores, Inc. CBIZ, Inc. Cemex SAB de CV – ADR Cepheid Chipotle Mexican Grill, Inc. CLARCOR, Inc. Concur Technologies, Inc. Constant Contact, Inc. Corrections Corp. of America(1) CR Bard, Inc. Cree, Inc. DCP Midstream Partners LP Dealertrack Technologies, Inc. Dillards, Inc. Dorman Products, Inc. DuPont Fabros Technology, Inc.(1) EastGroup Properties, Inc.(1) Encore Capital Group, Inc. Energy Transfer Partners LP Equinix, Inc. Equity One, Inc.(1) Facebook, Inc. FMC Corp. Forest City Enterprises, Inc. Graco, Inc. Harley-Davidson, Inc. Hospira, Inc. Illumina, Inc. International Speedway Corp. iShares 20+ Year Treasury Bond Fund(2) The accompanying notes are an integral part of these financial statements. 27 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) iShares MSCI Brazil Capped ETF(2) $ iShares Nasdq Biotechnology ETF(2) iShares Russell 2000 Fund(2) iShares U.S. Real Estate Fund(2) Kaiser Aluminum Corp. Kate Spade & Co. Kellogg Co. Keurig Green Mountain, Inc. Kinder Morgan Energy Partners LP Lennox International, Inc. LinkedIn Corp. Manhattan Associates, Inc. Marketo, Inc. Martin Marietta Materials, Inc. Mattress Firm Holding Corp. Michael Kors Holdings Ltd.(3) Netflix, Inc. NetSuite, Inc. Nordson Corp. NTELOS Holdings Corp. Omnicare, Inc. Owens-Illinois, Inc. Palo Alto Networks, Inc. Pandora Media, Inc. PetSmart, Inc. Pool Corp. Post Properties, Inc.(1) PriceSmart, Inc. Public Storage(1) RealPage, Inc. Realty Income Corp.(1) Regency Centers Corp.(1) ResMed, Inc. Restoration Hardware Holdings, Inc. salesforce.com, Inc. SEACOR Holdings, Inc. Shutterfly, Inc. Skechers U.S.A., Inc. Sonic Corp. SPDR Barclays High Yield Bond Fund ETF(2) SPDR S&P Retail ETF(2) Splunk, Inc. Sprouts Farmers Market, Inc. The accompanying notes are an integral part of these financial statements. 28 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) SPS Commerce, Inc. $ Starz Sysco Corp. Teleflex, Inc. Tesla Moters, Inc. The Advisory Board Co. The Boston Beer Co., Inc. The Buckle, Inc. The Dun & Bradstreet Corp. The Toro Co. Tiffany & Co. Tractor Supply Co. TriMas Corp. TripAdvisor, Inc. Twitter, Inc. Tyler Technologies, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Under Armour, Inc. Vail Resorts, Inc. Valeant Pharmaceuticals International, Inc.(3) Vector Group Ltd. Workday, Inc. World Fuel Services Corp. Wynn Resorts Ltd. Xylem, Inc. Zillow, Inc. Principal Amount Block Financial LLC 5.500%, 11/01/2022(4) $ TOTAL SECURITIES SOLD SHORT (Proceeds $38,837,131) $ ADR – American Depositary Receipt Real estate investment trust. Exchange-traded fund. Foreign issued security. Corporate bond. The accompanying notes are an integral part of these financial statements. 29 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Futures Contracts August 31, 2014 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation Description Sold Value Month (Depreciation) 90 Day Euro (a) Jun-17 $ ) 90 Day Euro 61 (a) Dec-15 ) 90 Day Sterling 60 (b) Jun-15 ) FTSE/JSE Top 40 Index 16 (c) Sep-14 Mini MSCI Emerging Market Index 31 (a) Sep-14 ) S&P 500 E-mini Index 46 (a) Sep-14 ) SGX CNX Nifty Index 39 (d) Sep-14 ) Total Futures Contracts Sold $ ) Number Unrealized of Contracts Notional Settlement Appreciation Description Purchased Value Month (Depreciation) 90 Day Sterling 51 (b) Jun-16 $ ASX 90 Day Bank Accepted Bills 53 (e) Mar-15 Euro Stoxx 50 Index 22 (f) Sep-14 ) Euro-Bobl Index 27 (f) Sep-14 FTSE/MIB Index 7 (f) Sep-14 ) Hang Seng China Enterprises Index 2 (g) Sep-14 ) Nikkei 225 Index 4 (h) Sep-14 RTS Index (i) Sep-14 ) SGX FTSE China A50 Index 22 (j) Sep-14 WIG 20 Index 77 (k) Sep-14 ) Total Futures Contracts Purchased $ ) (a) U.S. Dollar (b) British Pound (c) South African Rand (d) Singapore Dollar (e) Australian Dollar (f) Euro (g) Hong Kong Dollar (h) Japanese Yen (i) Russian Rouble (j) Chinese Yuan Renminbi (k) Polish Zloty The accompanying notes are an integral part of these financial statements. 30 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts August 31, 2014 (Unaudited) U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Aug. 31, Currency to Aug. 31, Appreciation Date be received be delivered (Depreciation) 9/17/14 (a) Australian Dollar $ U.S. Dollar $ $ ) 9/15/14 (a) Brazilian Real U.S. Dollar 9/17/14 (a) British Pound Euro 9/17/14 (a) British Pound U.S. Dollar ) 9/23/14 (a) British Pound U.S. Dollar ) 9/17/14 (a) Canadian Dollar U.S. Dollar ) China Offshore Spot 9/17/14 (a) Exchange Rate U.S. Dollar China Offshore Spot 11/21/14 (a) Exchange Rate U.S. Dollar ) Chinese Yuan 9/17/14 (a) Renminbi U.S. Dollar 9/17/14 (a) Czech Koruna U.S. Dollar ) 9/17/14 (a) Euro British Pound ) Norwegian 9/17/14 (a) Euro Kroner ) Romanian 9/17/14 (a) Euro New Lei ) 9/17/14 (a) Euro Swedish Krona 9/17/14 (a) Euro Turkish Lira ) 9/17/14 (a) Euro U.S. Dollar ) 10/7/14 (a) Euro U.S. Dollar ) 9/17/14 (a) Hungarian Forint U.S. Dollar ) 9/17/14 (a) Indian Rupee U.S. Dollar 9/17/14 (a) Japanese Yen U.S. Dollar ) 9/17/14 (a) Mexican Peso U.S. Dollar 9/17/14 (a) New Zealand Dollar U.S. Dollar ) 9/17/14 (a) Norwegian Kroner U.S. Dollar ) 9/17/14 (a) Norwegian Kroner Euro 9/17/14 (a) Polish Zloty U.S. Dollar ) 9/17/14 (a) Romanian New Lei Euro 9/4/14 (a) Russian Rouble U.S. Dollar ) 9/17/14 (a) Russian Rouble U.S. Dollar ) 9/29/14 (a) Russian Rouble U.S. Dollar ) 9/17/14 (a) Singapore Dollar U.S. Dollar 9/17/14 (a) South African Rand U.S. Dollar 9/17/14 (a) Swedish Krona Euro ) 9/17/14 (a) Swedish Krona U.S. Dollar ) 9/17/14 (a) Swiss Franc U.S. Dollar ) 9/17/14 (a) Turkish Lira U.S. Dollar The accompanying notes are an integral part of these financial statements. 31 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) August 31, 2014 (Unaudited) U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Aug. 31, Currency to Aug. 31, Appreciation Date be received be delivered (Depreciation) 9/25/14 (a) Turkish Lira $ U.S. Dollar $ $ 9/17/14 (a) U.S. Dollar Australian Dollar 9/17/14 (a) U.S. Dollar Brazilian Real ) 9/17/14 (a) U.S. Dollar British Pound 9/17/14 (a) U.S. Dollar Canadian Dollar ) China Offshore Spot 2/9/15 (a) U.S. Dollar Exchange Rate Chinese Yuan 9/17/14 (a) U.S. Dollar Renminbi ) 9/17/14 (a) U.S. Dollar Czech Koruna 9/17/14 (a) U.S. Dollar Euro 9/17/14 (a) U.S. Dollar Hungarian Forint 9/17/14 (a) U.S. Dollar Indian Rupee 9/17/14 (a) U.S. Dollar Israeli New Shekel 9/8/14 (a) U.S. Dollar Japanese Yen 9/17/14 (a) U.S. Dollar Japanese Yen 9/17/14 (a) U.S. Dollar Mexican Peso 9/17/14 (a) U.S. Dollar New Zealand Dollar 9/17/14 (a) U.S. Dollar Norwegian Kroner ) 9/17/14 (a) U.S. Dollar Polish Zloty 9/17/14 (a) U.S. Dollar Romanian New Lei 8/27/14 (a) U.S. Dollar Russian Rouble 9/17/14 (a) U.S. Dollar Russian Rouble 9/18/14 (a) U.S. Dollar Russian Rouble 9/17/14 (a) U.S. Dollar South African Rand ) 9/17/14 (a) U.S. Dollar Swedish Krona 9/17/14 (a) U.S. Dollar Swiss Franc 9/17/14 (a) U.S. Dollar Thai Baht ) 9/17/14 (a) U.S. Dollar Turkish Lira ) Total Open Foward Currency Contracts $ ) (a) Citigroup Global Markets, Inc. is the central clearing counterparty for this open forward currency contract held by the Fund as of August 31, 2014. The accompanying notes are an integral part of these financial statements. 32 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Interest Rate Swaps August 31, 2014 (Unaudited) Unrealized Reference Pay/Receive Expiration Notional Appreciation Counterparty Currency Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Hungarian Forint (HUF) Pay % 2/7/19 $ ) Citibank N.A. Hungarian Forint (HUF) Receive % 2/27/15 Citibank N.A. Mexican Peso (MXN) Receive % 5/27/24 ) Citibank N.A. Mexican Peso (MXN) Receive % 1/10/24 Citibank N.A. Mexican Peso (MXN) Receive % 12/15/23 Citibank N.A. Mexican Peso (MXN) Receive % 12/18/23 Citibank N.A. New Zealand Dollar (NZD) Receive % 10/3/15 Citibank N.A. Norwegian Kroner (NOK) Pay % 1/14/17 ) Citibank N.A. Polish Zloty (PLN) Receive % 4/4/19 Citibank N.A. Polish Zloty (PLN) Pay % 4/4/16 ) Citibank N.A. South African Rand (ZAR) Receive % 4/8/24 Citibank N.A. South African Rand (ZAR) Receive % 9/23/15 Citibank N.A. Swedish Krona (SEK) Receive % 3/18/15 Citibank N.A. Turkish Lira (TRY) Pay % 9/11/15 Total net unrealized appreciation (depreciation) on interest rate swaps $ The accompanying notes are an integral part of these financial statements. 33 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Total Return Swaps August 31, 2014 (Unaudited) Pay/Receive Total Return on Counterparty Reference Entity Reference Entity Morgan Stanley Australian Dollar Equity Securities(a) Pay Morgan Stanley British Pound Equity Securities(b) Pay Morgan Stanley Canadian Dollar Equity Securities(c) Pay Morgan Stanley Canadian Dollar Equity Securities(c) Pay Morgan Stanley Canadian Dollar Equity Securities(c) Pay Morgan Stanley Danish Krone Equity Securities(d) Pay Morgan Stanley Euro Equity Securities(e) Pay Morgan Stanley Euro Equity Securities(e) Pay Morgan Stanley Euro Equity Securities(e) Pay Morgan Stanley Hong Kong Dollar Equity Securities(f) Pay Morgan Stanley Japanese Yen Equity Securities(g) Pay Morgan Stanley New Zealand Dollar Equity Securities(h) Pay Morgan Stanley Norwegian Kroner Equity Securities(i) Pay Morgan Stanley South African Rand Equity Securities(j) Pay Morgan Stanley Swedish Krona Equity Securities(k) Pay Morgan Stanley Swiss Franc Equity Securities(l) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Morgan Stanley United States Dollar Equity Securities(m) Pay Total net unrealized appreciation on total return swaps (a) Comprised of various equity securities from Australia. (b) Comprised of various equity securities from Great Britain. (c) Comprised of various equity securities from Canada. (d) Comprised of various equity securities from Denmark. (e) Comprised of various global equity securities from various European countries. (f) Comprised of various equity securities from Hong Kong. (g) Comprised of various equity securities from Japan. (h) Comprised of various equity securities from New Zealand. (i) Comprised of various equity securities from Norway. (j) Comprised of various equity securities from South Africa. (k) Comprised of various equity securities from Sweden. (l) Comprised of various equity securities from Switzerland. (m) Comprised of various equity securities from the United States. The accompanying notes are an integral part of these financial statements. 34 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Total Return Swaps (Continued) August 31, 2014 (Unaudited) Unrealized Financing Termination Notional Number Appreciation Rate Date Amount of Units (Depreciation) 1.110% – 3.160
